Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang US Patent No. 5,165,462.
The Kang patent discloses a window covering assembly configured to cover a vehicle window to prevent light from entering a vehicle through the vehicle window comprising:
 (claim 1) a panel (10) having a shape of a vehicle window (figure 4; column 4, lines 24 - 29), said panel being flexible and opaque (see column 3, lines 63-68), said panel having a first side, a second side and a perimeter edge, said second side having a plurality of suction cups (11) extending away therefrom, said suction cups being arranged in a grid pattern of columns and rows forming a plurality of rectangular sections (in figure 1 there are six equally spaced horizontal rows and 7 vertical columns forming a grid of 30 section blocks ); each of said columns being defined by suction cups adjacently positioned along a single line of said suction cups (each column line is defined by adjacent suction cups having their diameters arranged linearly), by its recitation of said rows including interior rows being positioned extending parallel to and between a pair of outermost rows  (in figure 4 there is a bottom row and top row with three parallel interior rows therebetween) and wherein said suction cups are configured to be attached to an interior surface of the vehicle window (see attachment to window 15 in figure 6; column 4, lines 24 - 34). 

The claimed invention is distinguishable from Kang, each of said interior rows being defined by laterally positioned pairs of said suction cups adjacently positioned to form a double line of said suction cups.  The Applicant has not attributed any new or unexpected results in employing a row of laterally positioned pairs of said suction cups adjacently positioned to form a double line of suction cups. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to duplicate the suction cups of the interior rows in Kang into adjacent pairs of suction cups to double the strength of the joint between the window screen and window.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

In regard to claim 5, in Kang there are 21 suction cups in total. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to duplicate the number of suction cups in each section of the grid in Kang to at least 12 suction cups to improve the attachment bond to a window. See In re Harza, supra.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Kang US Patent No. 5,165,462 in view of Samelson US Patent No. 6,317,904. 
Kang meets the claimed invention as applied above.
The claimed invention is distinguishable over the Kang by its recitation of the suction cups having a diameter no greater than .60 inches. Kang does not disclose the suction cups having a specific diameter. 
Samelson discloses a shower curtain that is temporarily attached to walls by suction cups. The suction cups have a diameter of .45 inches, see column 3, line 21. The suction cups are sized to provide for adequate temporary holding of the curtain, see column 3, lines 5 —9. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kang’s suction cups to have a diameter less than .60 inches as taught by Samelson so as not to be unsightly but adequate to provide a sufficiently strong attachment to a window 
In regard to claim 3, Kang does not disclose the distance between adjacent rows nor adjacent columns. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to space Kang as modified by Samelson’s rows between 3.0 inches and 5.0 inches apart and space Kang as modified by Samelson’s columns between 3.0 inches and 5.0 inches. In Gardner v. TEC Syst, Inc., 725 Fad 1338, 220 USPG 777 (Fed. Cir. 1884), cart denied, 469 US. 830, 225 USPG 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently nan the prior art device, the claimed device was not patentably distinct from the prior art device. 

In regard to claim 4, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to duplicate the number of suction cups in each section of the grid in Kang to at least 12 suction cups to improve the attachment bond to a window. See In re Harza, supra.

 
Claim 6 is an independent method claim. 
The Kang patent discloses method for covering a vehicle window to prevent light from entering a vehicle through the vehicle window comprising: 
(claim 6) cutting a panel (10) into a shape of a vehicle window (see column 4, lines24 -25), said panel being flexible and opaque(see column 3, lines 63-68),, said panel having a first side, a second side and a perimeter edge, said second side having a plurality of suction cups extending away therefrom, said suction cups being arranged in a grid pattern of columns and rows forming a plurality of rectangular sections (in figure 1 there are six equally spaced horizontal rows and 7 vertical columns forming a grid of 30 section blocks ), each of said columns being defined by suction cups adjacently positioned along a single line of said suction cups (each column is defined by adjacent suction cups), by its recitation of said rows including interior rows being positioned extending parallel to and between a pair of outermost rows  (in figure 4 there is a bottom row and top row with three parallel interior rows therebetween), attaching said suction cups to an interior surface of the vehicle window (see attachment to window 15 in figure 6; column 4, lines 24 - 34).

 The claimed invention is distinguishable from Kang by its recitation of the suction cups having a diameter no greater than .60 inches; suction cup rows being spaced from each other a distance of between 3.0 inches and 5.0 inches, suction cup columns being spaced from each other a distance of between 3.0 inches and 5.0 inches, each of said sections including at least twelve of said suction cups.  The claimed invention is further distinguishable from Kang, each of said interior rows being defined by laterally positioned pairs of said suction cups adjacently positioned to form a double line of said suction cups. 
 The Applicant has not attributed any new or unexpected results in employing a row of laterally positioned pairs of said suction cups adjacently positioned to form a double line of suction cups.  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to duplicate the suction cups of the interior rows in Kang into adjacent pairs of suction cups to double the strength of the joint between the window screen and window.  See In re Harza, , supra.
 Samelson discloses a shower curtain that is temporarily attached to walls by suction cups. The suction cups have a diameter of .45 inches, see column 3, line 21. The suctions cups are sized to provide for adequate temporary holding of the curtain, see column 3, lines 5 —9. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kang’s suction cups to have a diameter less than .60 inches as taught by Samelson so as not to be unsightly but adequate to provide a sufficiently strong attachment to a window. 
Kang as modified by Samelson does not disclose the distance between adjacent rows nor adjacent columns.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to space Kang as modified by Samelson’s rows between 3.0 inches and 5.0 inches apart and space Kang as modified by Samelson’s columns between 3.0 inches and 5.0 inches. See Gardner v. TEC Syst, supra.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to duplicate the number of suction cups in each section of the grid in Kang as modified by Samelson to at least 12 suction cups to improve the attachment bond to a window. See In re Harza, , supra.
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. The Applicant argues that an anticipation rejection in view of Kang under 35 USC 102 is now improper on account of the independent claims being amended to recite each of interior row being defined by laterally positioned pairs of said suction cups adjacently positioned to form a double line of said suction cups.  The 35 USC 102 rejection has been withdrawn however as outlined above, claim 1 is now rejected as being obvious in view of Kang under 35 USC 103, as set forth above duplication of suction cups  is deemed to be obvious  in view of established case law, MPEP 2144.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612